J-A12018-18

                                   2019 PA Super 53

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID SANTANA,                             :
                                               :
                       Appellant               :   No. 3488 EDA 2017

              Appeal from the Judgment of Sentence July 18, 2017
                In the Court of Common Pleas of Monroe County
              Criminal Division at No(s): CP-45-CR-0000031-2017


BEFORE: BOWES, J., OTT, J., and FORD ELLIOTT, P.J.E.

OPINION BY OTT, J.:                                 FILED FEBRUARY 22, 2019

        David Santana appeals from the judgment of sentence imposed July 18,

2017, in the Monroe County Court of Common Pleas. The trial court sentenced

Santana to a term of 33 to 66 months’ imprisonment following his guilty plea

to one count of failure to comply with the registration requirements1 of

Pennsylvania’s Sexual Offender Registration and Notification Act (“SORNA”),

42 Pa.C.S. §§ 9799.10-9799.42. On appeal, Santana contends the trial court

erred or abused its discretion when it rejected his claim that application of

SORNA’s registration provisions to his conviction violates the ex post facto

clauses in the United States and Pennsylvania Constitutions. For the reasons

below, we affirm.

        The facts and procedural history underlying Santana’s guilty plea are as

follows. In 1983, Santana was convicted of rape in the state of New York. He
____________________________________________


1   18 Pa.C.S. § 4915.1(a)(1).
J-A12018-18



was sentenced to a term of three to nine years’ imprisonment, followed by a

period of supervision, with a maximum release date of March 26, 2004. On

January 26, 1996, New York enacted the Sex Offender Registration Act

(“SORA”).   See N.Y. Correct. Law § 168 et al.      Pursuant to that statute,

Santana was required to register as a sex offender in the state of New York

for the duration of his lifetime.   His registration requirements under SORA

were substantially the same as the requirements for a lifetime offender under

Pennsylvania’s statute, SORNA. The only noted difference is Pennsylvania’s

SORNA requires a registrant to report any changes in his address, phone

number or internet identifiers within three business days, while New York’s

SORA requires a defendant to report such changes within 10 calendar days.

See Trial Court Opinion, 10/17/2017, at 2.

      In November of 2015, Santana moved to the Commonwealth of

Pennsylvania, and preliminarily, complied with the registration requirements

of SORNA. The trial court detailed the events leading to instant charges as

follows:

             On September 4, 2016, Pennsylvania State Police [(PSP)]
      were conducting routine verification checks on local sex offenders
      and noticed a discrepancy regarding internet identifiers listed for
      [Santana]. Further investigation revealed that [Santana] had
      reported to the PSP Fern Ridge barracks on six (6) occasions since
      November 2015, but had never reported any internet identifiers
      to the PSP. Investigators tried to contact [Santana] on his
      registered phone number but were unable to reach him and he did
      not return the phone calls. PSP received a search warrant for
      identifying information associated with [Santana’s] alleged
      Facebook account, which revealed several indicators that the
      account belonged to [him] including a registered email address


                                      -2-
J-A12018-18


        and phone number, as well as a second phone number that was
        registered with PSP. On November 7, 2016, [Santana] was not
        interviewed by PSP and it was determined that he had failed to
        report in a timely manner the following: a termination in phone
        number; an addition of another phone number; the
        commencement of employment; and the use of two internet
        identifiers.

Id. at 2-3.

        On May 2, 2017, Santana entered a guilty plea to one count of failure

to comply with SORNA’s registration requirements,2 and was sentenced on

July 18, 2017, to a term of 33 to 66 months’ imprisonment. The next day,

the Pennsylvania Supreme Court issued its opinion in Commonwealth v.

Muniz, 164 A.3d 1189 (Pa. 2017), cert. denied, 138 S.Ct. 925 (2018), which

held the registration requirements under SORNA are punitive in nature, and

therefore, the retroactive application of SORNA’s registration provisions

violates the ex post facto clause of the Pennsylvania Constitution.3    Id. at

____________________________________________


2   See 18 Pa.C.S. § 4915.1.

3 Muniz was a plurality decision. Justice Dougherty authored the Opinion
Announcing the Judgment of the Court (“OAJC”), holding: (1) SORNA’s
registration requirements constitute punishment; (2) the retroactive
application of the registration requirements violates the ex post facto clauses
of the United States and Pennsylvania Constitutions; and (3) Pennsylvania’s
ex post facto clause provides greater protection than its federal counterpart.
See Muniz, 164 A.3d at 1193, 1223. Justices Baer and Donahue joined the
OAJC in full. Justice Wecht filed a Concurring Opinion, joined by Justice Todd,
which joined those parts of the OAJC concluding the registration requirements
constitute punishment, and their retroactive application runs afoul of
Pennsylvania’s ex post facto clause. However, he disagreed with the OAJC’s
holding that the Pennsylvania Constitution provides greater protection than
the federal constitution, and, additionally, stated he would decline to address
the federal claim. See id. at 1224. Justice Saylor authored a Dissenting



                                           -3-
J-A12018-18



1218.     That same day, Santana filed a post-sentence motion seeking to

withdraw his guilty plea based upon the holding in Muniz. The trial court

conducted a hearing on July 26, 2017, and ultimately denied the motion on

October 17, 2017. This timely appeal follows.4

        Santana’s sole claim on appeal is the trial court erred or abused its

discretion when it denied his post-trial motion to withdraw his guilty plea.

Specifically, he argues his conviction and sentence are illegal because

application of the registration requirements of SORNA to his foreign rape

conviction constitutes a violation of the ex post facto clause in both the United

States and Pennsylvania Constitutions.

        Our review of a post-sentence motion to withdraw a guilty plea is well-

established:

        [P]ost-sentence motions for withdrawal are subject to higher
        scrutiny since courts strive to discourage entry of guilty pleas as
        sentence-testing devices. A defendant must demonstrate that
        manifest injustice would result if the court were to deny his post-
        sentence motion to withdraw a guilty plea. Manifest injustice may
        be established if the plea was not tendered knowingly,
        intelligently, and voluntarily. In determining whether a plea is
        valid, the court must examine the totality of circumstances
        surrounding the plea. A deficient plea does not per se establish
        prejudice on the order of manifest injustice.


____________________________________________


Opinion in which he concluded SORNA is not punitive. Justice Mundy did not
participate in the decision.

4 On October 23, 2018, the trial court ordered Santana to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Santana complied with the court’s directive, and filed a concise statement on
November 13, 2017.

                                           -4-
J-A12018-18


        “It is well-settled that the decision whether to permit a defendant
       to withdraw a guilty plea is within the sound discretion of the trial
       court.”

Commonwealth v. Kehr, 180 A.3d 754, 756–757 (Pa. Super. 2018) (internal

citations omitted).

       In the present case, Santana pled guilty to one count of failure to comply

with the registration requirements of SORNA. See 18 Pa.C.S. § 4915.1(a).

The statute provides, in relevant part:

       (a) Offense defined.--An individual who is subject to
       registration under 42 Pa.C.S. § 9799.13 (relating to applicability)
       commits an offense if he knowingly fails to:
                                  ****
        (3) provide accurate information when registering under 42
       Pa.C.S. § 9799.15, 9799.19 or 9799.25.

Id. at § 4915.1(a)(3). Pursuant to the language in 42 Pa.C.S. § 9799.13 in

November of 2015, the following persons were “subject to registration:”

       An individual who, on or after the effective date of this section, is
       required to register in a sexual offender registry in another
       jurisdiction or in a foreign country based upon a conviction for a
       sexually violent offense or under a sexual offender statute in the
       jurisdiction where the individual is convicted and:

          (i) has a residence in this Commonwealth or is a transient[.]

42 Pa.C.S. § 9799.13(7)(i), 2011, Dec. 20, P.L. 446, No. 111, § 12, effective

in one year [Dec. 20, 2012].”5
____________________________________________


5 We note the language in Subsection (7) was amended in February of 2018,
and the entire statute was reenacted and amended in June of 2018. The
amendments omitted the introductory language “[a]n individual who, on or
after the effective date of this section, is required to register[,]” and replaced
it with “[a] sexual offender required to register.” 42 Pa.C.S. § 9799.13(7)(i),
2018, June 12, P.L. ___, No. 29, § 6. For purposes of our analysis, we will



                                           -5-
J-A12018-18



       Santana does not dispute he was “subjected to [sex offender]

registration” in the state of New York before he relocated to Pennsylvania, and

the term of his registration period in New York, as well as in Pennsylvania,

was for his lifetime. Santana’s Brief at 5; N.T., 7/26/2017, at 8. Rather, the

crux of his argument is that the relevant date for registration purposes is his

1983 New York conviction, not his November 2015 relocation to Pennsylvania.

Santana insists:

       [He] should never have been subject to SORNA’s requirements,
       and thus, cannot be punished for failing to abide by them even
       after its effective date. [His] current charge is based exclusively
       upon his failure to comply with an unconstitutional enforcement
       scheme imposed on conduct occurring prior to December 20,
       2012, [SORNA’s effective date,] and thus, Muniz controls.

Santana’s Brief at 10. For the reasons that follow, we conclude Muniz is not

controlling under the facts of this case, and the court properly denied

Santana’s motion to withdraw his guilty plea.

       As this Court recently stated, “Muniz was a sea change in the

longstanding law of this Commonwealth as it determined that the registration

requirements under SORNA are not civil in nature but a criminal punishment.”

Commonwealth v. Butler, 173 A.3d 1212, 1215 (Pa. Super. 2017). The

pertinent facts in Muniz were as follows:

             On February 7, 2007, after a bench trial in Cumberland
       County, [Muniz] was convicted of two counts of indecent assault
       arising out of an incident where he touched the breasts of his
____________________________________________


consider the language of the statute at the time of Santana’s relocation to
Pennsylvania, when he first came under this state’s jurisdiction.


                                           -6-
J-A12018-18


     girlfriend’s twelve-year old daughter. Sentencing was scheduled
     for May 8, 2007, at which time [Muniz] would have been ordered
     to register as a sex offender with the Pennsylvania State Police for
     a period of ten years pursuant to then-effective Megan’s Law
     III. However, [Muniz] failed to appear for his sentencing hearing
     and absconded until he was apprehended on unrelated charges in
     Rhode Island in September 2014. During his absence, the General
     Assembly had replaced Megan’s Law III with SORNA. Under
     SORNA, persons convicted of indecent assault of a person less
     than thirteen years of age [] are categorized as Tier III offenders
     and are required to register as sex offenders for the remainder of
     their lives.3 Accordingly, [Muniz] was sentenced to four to
     fourteen months’ imprisonment and ordered to comply with
     lifetime registration requirements under SORNA.
     __________

     3[Muniz’s] seven year absence from the Commonwealth is of no
     moment. SORNA applies retroactively to any individual serving a
     sentence for a sexual offense or any individual who had not
     completed their registration period under prior registration
     statutes as of SORNA’s effective date of December 20, 2012. 42
     Pa.C.S. § 9799.13. Had [Muniz] been sentenced in 2007 and
     subject to registration under Megan’s Law III, he would not have
     completed his ten-year registration period when SORNA became
     effective and thus his ten-year registration period would have
     been converted to a term of lifetime registration.

Muniz, supra, 164 A.3d at 1193 (citations and some footnotes omitted).

     Muniz challenged his registration requirements in a post-sentence

motion, which the trial court denied.   He then appealed to a panel of this

Court, which affirmed in an unpublished decision. The Supreme Court granted

allowance of appeal on two issues, namely whether the registration

requirements are unconstitutional under the ex post facto clauses of the

United States and Pennsylvania Constitutions. See id. at 1194.

     The Supreme Court reversed in a plurality decision. See supra n. 3.

Writing the OAJC, Justice Dougherty held “SORNA’s registration provisions


                                    -7-
J-A12018-18



constitute punishment notwithstanding the General Assembly’s identification

of the provisions as nonpunitive[,]” and “retroactive application of SORNA’s

registration provisions” violates both the federal and state ex post facto

clauses. Id. at 1193. With regard to its ex post facto analysis, the OAJC

explained:

     The central concern in incorporating ex post facto clauses in both
     federal and state constitutions was to “assure that federal and
     state legislatures were restrained from enacting arbitrary or
     vindictive      legislation”    following       the      American
     Revolution. However, as noted by Chief Justice Chase in Calder
     [v. Bull, 3 U.S. 386 (1798)], the term ex post facto “had been in
     use long before the Revolution.” The clauses were thus also
     directed at the separate concern, relevant here, that individuals
     are entitled to “fair warning” about what constitutes criminal
     conduct, and what the punishments for that conduct entail. The
     United States Supreme Court, in Weaver v. Graham, 450 U.S.
     24, 101 S.Ct. 960, 67 L.Ed.2d 17 (1981), succinctly articulated
     this idea in stating, “Critical to relief under the Ex Post
     Facto Clause is not an individual’s right to less punishment, but
     the lack of fair notice and governmental restraint when the
     legislature increases punishment beyond what was prescribed
     when the crime was consummated.” Based on both these
     concerns, Chief Justice Chase set out four categories of laws that
     violate such prohibitions:

        1st. Every law that makes an action done before the passing
        of the law, and which was innocent when done, criminal;
        and punishes such action. 2nd. Every law that aggravates a
        crime, or makes it greater than it was, when committed.
        3rd. Every law that changes the punishment, and inflicts a
        greater punishment, than the law annexed to the crime,
        when committed. 4th. Every law that alters the legal rules
        of evidence, and receives less, or different, testimony, than
        the law required at the time of the commission of the
        offense, in order to convict the offender.

     Calder, 3 U.S. at 390. Furthermore, “two critical elements”
     must be met for a criminal or penal law to be deemed ex
     post facto: “it must be retrospective, that is, it must apply

                                    -8-
J-A12018-18


     to events occurring before its enactment, and it must
     disadvantage the offender affected by it.” Weaver, 450 U.S.
     at 29, 101 S.Ct. 960 (footnote omitted). As such, “[o]nly those
     laws     which   disadvantage    a   defendant and fall   within
     a Calder category are ex post facto laws and constitutionally
     infirm.”   The ex post facto clauses of the United States and
     Pennsylvania Constitutions are implicated here because a holding
     rendering the effects of SORNA’s registration requirements
     punitive would place the statute into the third Calder category:
     application of the statute would inflict greater punishment on
     appellant than the law in effect at the time he committed his
     crimes.

Id. at 1195-1196 (some emphasis supplied and some internal citations

omitted).

     The OAJC first determined the intent of the General Assembly in

enacting SORNA was “not to punish, but to promote public safety through a

civil, regulatory scheme.” Id. at 1210, quoting Commonwealth v. Williams,

832 A.2d 962, 972 (Pa. 2003). Therefore, the OAJC proceeded to conduct an

analysis of the factors set forth in Kennedy v. Mendoza-Martinez, 372 U.S.

144 (1963), to determine “whether SORNA [was] sufficiently punitive in effect

to overcome the General Assembly’s stated nonpunitive purpose.” Muniz,

supra, 164 A.3d at 1210. After balancing the relevant Mendoza-Martinez

factors, the OAJC found:

     SORNA involves affirmative disabilities or restraints, its
     sanctions have been historically regarded as punishment, its
     operation promotes the traditional aims of punishment, including
     deterrence and retribution, and its registration requirements are
     excessive in relation to its stated nonpunitive purpose.




                                    -9-
J-A12018-18



Id. at 1218. Therefore, the OAJC held “the retroactive application of SORNA

to [Muniz] violates the ex post facto clause of the United States Constitution.”

Id.

       The OAJC then considered whether the SORNA’s retroactive application

violated the ex post facto clause in the Pennsylvania Constitution.               In

concluding that it does, the OAJC opined: “Pennsylvania's ex post facto clause

provides even greater protections than its federal counterpart, and as we have

concluded SORNA's registration provisions violate the federal clause, we hold

they are also unconstitutional under the state clause.” Id. at 1223.

       As noted above, Justices Baer and Donahue joined the OAJC in full.

Justice Wecht filed a Concurring Opinion, joined by Justice Todd, in which he

agreed with the OAJC’s conclusions that (1) the registration requirements are

punitive, and (2) “SORNA (as applied to Muniz) violated Article 1, Section 17

of the Pennsylvania Constitution.”             Id. at 1224.   However, Justice Wecht

disagreed with the OAJC’s holding that “Pennsylvania’s ex post facto clause

provides even greater protection than its federal counterpart.”6 Id., citing

OAJC at 1223. Indeed, Justice Wecht stated he “would resolve this case on

state constitutional grounds, and decline to address Muniz’s claim that SORNA
____________________________________________


6 Indeed, Justice Wecht’s Concurring Opinion concluded: “Neither Muniz nor
the lead opinion offer much to undermine the perception that—as the text and
history of our Constitution seem to require, as those who wrote it seemed to
expect, and as our past cases have all suggested—the state and federal ex
post facto clauses are coterminous.” Id. at 1232.




                                          - 10 -
J-A12018-18



also violated the ex post facto clause of the United States Constitution.” Id.

at 1224 n.2. Justice Saylor was the lone dissenter,7 concluding, “SORNA does

not impose punishment and thus, does not violate either the federal or state

constitutions’ ex post facto clauses.”         Id. at 1233.    Despite the lack of a

majority opinion in Muniz, this Court has recognized “the binding precedent

emerging from [that decision] is confined to the determination that SORNA’s

registration requirement is punishment that runs afoul of the ex post facto

clause     of   the   Pennsylvania    Constitution   when     applied   retroactively.”

Commonwealth v. Hart, 174 A.3d 660, 667 n.9 (Pa. Super. 2017). With

this background in mind, we consider the argument in the case before us.

        Santana contends he is not subject to registration under SORNA because

his crime was committed in 1983, before SORNA’s effective date.                   See

Santana’s Brief at 10.       Indeed, he maintains “the important date for this

[a]ppeal is not the date of his failure to comply, but the date of the underlying

sexual offense for which Section 4915.1 is intended to enforce.” Id. Santana

insists that because he “never should have been subject to SORNA’s

requirements, [he] cannot be punished for failing to abide by them even after

its effective date.” Id. While he acknowledges he might meet the criteria for

registration, Santana contends that, pursuant to Muniz, he has no legal




____________________________________________


7   Justice Mundy did not participate in the consideration or decision of the case.


                                          - 11 -
J-A12018-18



requirement to comply; therefore, he cannot be convicted of violating Section

4915.1. See id. at 13. According to Santana:

     Muniz held that the provisions of SORNA which obligate a person
     to register, verify, or provide information to the Pennsylvania
     State Police cannot apply retroactively to someone whose
     underlying sexual offense occurred prior to December 20, 2012.

            The failures specified under Section 4915.1 are not generic
     or stand-alone requirements that vaguely penalize any
     registration oversights. They are specific, and are tied to the
     statutes which impose the registration obligations. 18 Pa.C.S. §§
     4915.1(a)(1)-(3) (cross referencing 42 Pa.C.S. §§ 9799.15;
     9799.19; 9799.25). Each of these provisions falls under SORNA.
     In order to be convicted, the registrant, if he is subject to
     registration, must fail to follow a specific statutory obligation.
     Since those statutory obligations cannot apply to [Santana], and
     he is not obligated to complete them, he cannot “knowingly” “fail”
     to “register” or “verify” his information under them.

Id. at 14. Consequently, Santana’s entire argument hinges on his assertion

that he is not subject to the registration requirements of SORNA. It is with

this key contention we disagree.

     In Muniz, the defendant was subject to the registration requirement as

a result of his conviction of two counts of indecent assault.   See Muniz,

supra, 164 A.3d at 1193. Significantly, when Muniz committed the crimes in

2007, he would have been required to register as a sex offender for a period

of ten years. See id. However, he absconded before sentencing, and was

not apprehended and sentenced until September of 2014. During his absence,

SORNA was enacted, and under the new statute, Muniz was subject to

registration for his lifetime. See id. Therefore, the change in the law that

occurred between the time he committed his crimes and application of the


                                   - 12 -
J-A12018-18



statute, increased his punishment. For that reason, the Muniz Court held the

retroactive application of SORNA violated the ex post facto clause of the

Pennsylvania Constitution. See id. at 1196.

     Here, however, at the time Santana relocated to Pennsylvania in

November of 2015, he was subject to lifetime registration in New York. See

Trial Court Opinion, 10/17/2017, at 1 n.2. Under SORNA, he was required to

register as a sex offender in Pennsylvania pursuant to section 9799.13(7):

     The following individuals shall register with the Pennsylvania State
     Police as provided in sections 9799.15 (relating to period of
     registration), 9799.19 (relating to initial registration) and 9799.25
     (relating to verification by sexual offenders and Pennsylvania
     State Police) and otherwise comply with the provisions of this
     subchapter:

     (7) An individual who, on or after the effective date of this section,
     is required to register in a sexual offender registry in another
     jurisdiction … based upon a conviction for a sexually violent
     offense or under a sexual offender statute in the jurisdiction where
     the individual is convicted and … has a residence in this
     Commonwealth[.]

42 Pa.C.S. § 9799.13(7), 2012, July 5, P.L. 880, No. 91, § 5, effective Dec.

20, 2012. Accordingly, unlike the defendant in Muniz, who was required to

register based upon his commission of a sexually violent offense in

Pennsylvania, Santana was required to register based upon the fact that he

was previously required to register as a sex offender in another state.

Furthermore, the lifetime registration requirement imposed under SORNA did

not increase his punishment because he was already subject to a lifetime

registration requirement in New York.        Consequently, Santana was not




                                    - 13 -
J-A12018-18



disadvantaged by Pennsylvania’s registration requirement.8          See Muniz,

supra, 164 A.3d at 1196 (requiring “two critical elements” for a penal law to

be deemed ex post facto: “it must be retrospective, that is, it must apply to

event occurring before its enactment, and it must disadvantage the

offender affected by it.”) (quotation omitted and emphasis supplied).

       The trial court summarized the differences between Muniz and Santana

as follows:

              Here, [Santana] committed his crime and was convicted
       under the laws of New York and was determined to be subject to
       registration under New York’s SORA, whereas Mr. Muniz was
       convicted in Pennsylvania and later found to be subject to SORNA
       after having absconded prior to sentencing. Furthermore, SORNA
       was already in effect when [Santana] relocated from New York to
       Pennsylvania, therefore providing him with constructive notice
       that he would be subject to SORNA upon his relocation to
       Pennsylvania. Mr. Muniz never received such notice. Finally,
       [Santana’s] required period of registration did not increase
       (lifetime to lifetime), nor did the requirements significantly change
       as to make them “sufficiently onerous”, as in Muniz.13
       __________
       13 As a Level 3 sex offender under New York’s SORA, [Santana]
       was designated as a lifetime registrant and was required to
       personally verify his address with the local law enforcement
       agency every ninety days and to have a new photograph taken.
       Furthermore, he was required to register within 10 calendar days
____________________________________________


8 We recognize the Dissent conducts a detailed comparison of the sex offender
registration statutes in Pennsylvania and New York, and concludes
Pennsylvania’s SORNA is more burdensome than New York’s statute.
However, Santana does not make that argument on appeal. In fact, he insists
a comparison of his prior registration requirements in New York to those he
faced in Pennsylvania is “irrelevant” as the pertinent question, in his view, is
“whether SORNA was applied retroactively to [his] offense in 1983.”
Santana’s Brief at 10. Accordingly, we conclude that argument is waived.


                                          - 14 -
J-A12018-18


      after any changes to his address or internet accounts/identifiers.
      Pennsylvania’s    SORNA      had    similar   lifetime  reporting
      requirements. However, any changes to address or internet
      accounts/identifiers had to be reported within 3 business days.

Trial Court Opinion, 10/17/2017, at 9 (emphasis removed).

      We agree with the trial court’s decision to construe Muniz narrowly.

See id. at 10. Indeed, the facts in the case before us are distinguishable from

the facts in Muniz which led to the Supreme Court’s holding. Furthermore,

we emphasize the trial court’s concern regarding the practical effect of

applying Muniz to the case sub judice:

      [T]he practical effect of construing Muniz so broadly, as
      [Santana] suggests, is essentially providing a scenario where a
      sex offender from another state who committed a sex offense
      prior to 2012, and required to register in that state, could move
      to Pennsylvania and escape further registration requirements,
      therefore creating a “safe haven” in Pennsylvania for sex offenders
      across the country. We do not believe that this was the intent of
      the Supreme Court when it decided Muniz.

Id. at 11.

      The prohibition against ex post facto laws is designed “to assure that

legislative Acts give fair warning of their effect and permit individuals to rely

on their meaning until explicitly changed[, and] restrict[] governmental power

by restraining arbitrary and potentially vindictive legislation.”   Weaver v.

Graham, 450 U.S. 24, 28-29 (1981). Here, Santana had fair warning of the

relevant registration requirements when he relocated to Pennsylvania.         To

consider the date of his conviction as the relevant time period would be absurd

– Santana would need to be informed of every sex offender registry law in




                                     - 15 -
J-A12018-18



every state before he committed a sexual offense. Further, we find SORNA,

as applied to Santana, did not represent arbitrary or vindictive legislation.

       Therefore, because we conclude (1) Santana was required to comply

with the registration requirements of SORNA, (2) those registration

requirements did not constitute an ex post facto application of the law as to

Santana; and (3) Santana did, in fact, violate his registration requirements,

we agree with the trial court that Santana has provided no valid basis upon

which to withdraw his guilty plea.9 Accordingly, we affirm the judgment of

sentence.

       Judgment of sentence affirmed.

       President Judge Emeritus Ford Elliott joins this Opinion.

       Judge Bowes files a Dissenting Opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/22/19



____________________________________________


9 We note Santana also argues Muniz does not “revive older versions of
Megan’s Law.” Santana’s Brief at 18. He raises this claim to preempt an
argument by the Commonwealth that even if Muniz precluded the application
of SORNA’s registration requirements, he could be prosecuted for failing to
comply with a prior version of the registration act. See id. at 18-26. Because
we conclude Muniz does not apply under the facts of this case, we need not
address this argument.


                                          - 16 -